MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Sep 01 2020, 8:23 am
court except for the purpose of establishing                                           CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Katelyn Bacon                                            Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Matthew B. MacKenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Keith M. Brown,                                          September 1, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-559
        v.                                               Appeal from the
                                                         Marion Superior Court
State of Indiana,                                        The Honorable Angela Dow
Appellee-Plaintiff                                       Davis, Judge
                                                         The Honorable Hugh Patrick
                                                         Murphy, Magistrate
                                                         Trial Court Cause No.
                                                         49G16-1903-F6-8094



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-559 | September 1, 2020             Page 1 of 8
                                             Case Summary
[1]   Following a bench trial, Keith Brown appeals his conviction of Class A

      misdemeanor resisting law enforcement, claiming that the State presented

      insufficient evidence to convict him. Brown raises two issues, of which we find

      the following dispositive: Did the State present sufficient evidence that the

      officer was lawfully engaged in the execution of his duties when he entered

      Brown’s home and arrested him?


[2]   We reverse.


                                   Facts & Procedural History
[3]   At around 10:00 p.m. on March 2, 2019, Indianapolis Metropolitan Police

      Department (IMPD) Officers Kevin Tomes and Evan Davis were dispatched to

      a home on North Sharon Avenue, later determined to be Brown’s residence.

      The officers’ first contact with anyone at the scene was “with someone as they

      were coming out of the back of the home.” Transcript at 17. The officers then

      made contact with Brown at the front door. Brown was inside the home, with

      the door open but behind the screen door, and the officers were on the front

      porch. Brown was immediately “very belligerent” and “very aggressive” with

      officers. Id. at 11, 18. The officers asked Brown to step onto the porch to speak

      with them, out of the presence of juveniles inside, but Brown refused. Based on

      their investigation at the scene, officers found probable cause to arrest Brown

      apparently for a domestic incident involving his wife, K.B.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-559 | September 1, 2020   Page 2 of 8
[4]   Officers spent some time asking Brown to come outside, in order to avoid the

      arrest in front of the juveniles. Brown refused, and when the officers eventually

      opened the screen door and attempted to go inside, Brown began to shut the

      interior door on the officers. Officers Tomes and Davis, along with two or

      three officers now on the scene, entered the home “in a line” or “stack.” Id. at

      19. Once inside, officers ordered Brown to place his hands behind his back,

      and he refused. The officers struggled to get control of Brown’s arms, and

      Brown, along with some of the officers, fell to ground. The officers “forcibly

      removed [Brown’s] arms from underneath his body” and placed them behind

      his back and in handcuffs. Id. at 21.


[5]   On March 3, 2019, the State charged Brown with six counts: Counts I, II, and

      III alleged strangulation, domestic battery, and battery resulting in bodily injury

      for acts committed against K.B.; Counts IV and V alleged battery and domestic

      battery for acts committed against another individual in the household; and

      Count VI alleged that Brown committed Class A misdemeanor resisting law

      enforcement. In May and June 2019, Brown subpoenaed K.B. to give a taped

      statement, and she did not appear on either occasion. On October 7, 2019, the

      State dismissed all charges except the resisting law enforcement count.


[6]   Brown waived his right to trial by jury, and the court held a bench trial on

      January 27, 2020. Officers Tomes and Davis testified to the above facts

      surrounding their interaction with Brown and his arrest. Brown testified in his

      defense. He stated that he “greeted [the officers] at the door” and “let them

      know their services . . . weren’t needed here.” Id. at 23. He described that

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-559 | September 1, 2020   Page 3 of 8
      “[t]hey asked me if I would like to come outside a few times,” but he did not

      want to go outside as he was not properly dressed and he felt they were “talking

      just fine through the door.” Id. at 24. He stated that, at one point, he turned his

      back to the door to speak to his son, “to ask him to get me a shirt and some

      shoes because at that time I was gonna go outside because my wife was

      outside,” and the officers “yanked the door open and tackled me.” Id. He

      denied that he at any time used force against the officers.


[7]   The trial court, after taking the matter under advisement, found Brown guilty

      and sentenced him to one year, all suspended and no probation. Brown now

      appeals. Additional facts will be provided below as necessary.


                                       Discussion & Decision
[8]   Brown asserts that the State presented insufficient evidence to convict him.

      When we review the sufficiency of the evidence, we neither reweigh evidence

      nor judge witness credibility. Tyson v. State, 140 N.E.3d 374, 377 (Ind. Ct. App.

      2020), trans. denied. We consider only the evidence and reasonable inferences

      most favorable to the verdict and will affirm the conviction unless no

      reasonable factfinder could find the elements of the crime proven beyond a

      reasonable doubt. New v. State, 135 N.E.3d 619, 625 (Ind. Ct. App. 2019).

      Reversal is appropriate only when reasonable persons would not be able to form

      inferences as to each material element of the offense. Tyson, 140 N.E.3d at 377.


[9]   To convict Brown of Class A misdemeanor resisting law enforcement, the State

      was required to show that he knowingly or intentionally forcibly resisted,

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-559 | September 1, 2020   Page 4 of 8
       obstructed, or interfered with a law enforcement officer “while the officer [wa]s

       lawfully engaged in the execution of the officer’s duties.” Ind. Code § 35-44.1-

       3-1. As our Supreme Court has observed, “this ‘seemingly simple statute . . .

       has proven to be complex and nuanced in its application.’” Harper v. State, 3
N.E.3d 1080, 1083 (Ind. Ct. App. 2014) (quoting Walker v. State, 998 N.E.2d
724, 726 (Ind. 2013)).


[10]   On appeal, Brown concedes that the officers had probable cause to arrest him

       but asserts that they could not enter his home to do so without the presence of

       exigent circumstances. He claims that because the State failed to show the

       existence of any exigent circumstances, Officer Tomes was not lawfully

       engaged in the execution of his duties when he entered Brown’s home.

       Therefore, Brown argues, the State failed to prove each element of the offense

       of resisting law enforcement. We agree.


[11]   The warrantless arrest of a person in his or her home requires both probable

       cause and exigent circumstances that make it impracticable to first obtain a

       warrant. Harper, 3 N.E.3d at 1083 (multiple quotations omitted) (quoting from

       and citing Paul v. State, 971 N.E.2d 172, 176 (Ind. Ct. App. 2012); Sapen v. State,

       869 N.E.2d 1273, 1277 (Ind. Ct. App. 2007), trans. denied; Adkisson v. State, 728
N.E.2d 175, 177 (Ind. Ct. App. 2000)).


[12]   Brown relies on Adkisson in arguing that his conviction should be reversed.

       There, police officers were dispatched to an apartment complex to investigate a

       disturbance between neighbors. The officers were told that Adkisson had struck


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-559 | September 1, 2020   Page 5 of 8
       her neighbors and injured them. An officer approached Adkisson’s closed

       door, she opened it, and the officer


               stood just outside Adkisson’s open doorway while he questioned
               her, and Adkisson remained inside her apartment. . . . At some
               point, Adkisson attempted to shut the door on [the officer], but
               he prevented her from doing so by placing his foot in the
               doorway. [The officer] then informed Adkisson that she was
               being arrested for battery and followed her into the residence. As
               [the officer] entered her apartment, Adkisson pushed him and
               began to run down the hallway. [The officer] followed Adkisson
               and sprayed her with mace. Adkisson continued to struggle and
               run from [the officer] until he had maced her three times. Being
               helplessly subdued, [two officers] were able to handcuff her.


       728 N.E.2d 176-77. Adkisson was convicted of Class A misdemeanor resisting

       law enforcement, and she appealed her conviction arguing insufficient

       evidence.


[13]   We reversed Adkisson’s conviction for resisting law enforcement and stated

       that, although the officer “arguably had probable cause to believe that Adkisson

       had committed battery” and, therefore, “the right to arrest her without a

       warrant, . . . absent consent, the Fourth Amendment [nevertheless] requires

       that . . . an officer may only enter a defendant’s home to make the arrest when

       exigent circumstances exist that make it impracticable to obtain a warrant first.”
Id. at 177. Thus, we held that the officer had acted unlawfully when he entered

       Adkisson’s home, which meant that the State could not prove an essential

       element of the crime, namely, that “the officer was lawfully engaged in the

       execution of his duties as an officer.”

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-559 | September 1, 2020   Page 6 of 8
[14]   Here, officers responded to a dispatch to what was later determined to be

       Brown’s home. Although there was no testimony describing what type of

       dispatch call it was or otherwise stating the reason they were being dispatched,

       Brown was ultimately charged with six offenses, including strangulation and

       domestic battery of K.B. At trial, Officer Davis testified that, upon arrival, the

       officers initially made contact with “someone” who had exited the rear of the

       home, and thereafter the officers spoke to Brown at the front door through the

       screen. Transcript at 17. Brown testified that initially he did not want to step

       outside but later decided to do so, as his wife was “outside.” Id. at 24. While

       we can reasonably infer from this that the officers were responding to and

       investigating a domestic violence situation involving Brown and K.B, neither

       officer testified as to any exigent circumstances that required them to enter the

       home without a warrant. There was no evidence that the officers needed to

       enter the home in order to protect K.B. or anyone else. There was no evidence

       that Brown ever stepped out of the house or attempted to flee.


[15]   The State suggests that when Brown attempted to shut his door and “retreat

       inside his home,” such evidence “shows that [Brown] was taking flight in order

       to avoid arrest” and satisfied the requirement of exigent circumstances and

       justified a warrantless entry into the home. Appellant’s Brief at 15. We are not

       persuaded, however, that Brown’s act of continuously staying inside his house

       constitutes flight.


[16]   Based on the scant record before us, we cannot conclude that Officer Tomes

       was lawfully engaged in his duties when he entered Brown’s home and arrested

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-559 | September 1, 2020   Page 7 of 8
       him. Accordingly, the evidence is insufficient to support Brown’s conviction. 1

       See Harper, 3 N.E.3d at 1085 (reversing defendant’s conviction for resisting law

       enforcement where, although police officers responding to a domestic violence

       call developed probable cause at the scene to arrest defendant, they spoke to

       defendant through closed screen door, defendant denied officers entry into her

       home, and officers entered her home by using deception and without showing

       exigent circumstances to justify entry); see also Cupello v. State, 27 N.E.3d 1122,

       1132 (Ind. Ct. App. 2015) (reversing defendant’s conviction for Class A

       misdemeanor battery on a law enforcement officer where defendant, after

       speaking with apartment’s security officer at defendant’s open door, shut the

       door and struck the constable’s foot that he had placed in the threshold of the

       door to keep defendant from shutting it, and thereafter constable, without a

       warrant or showing of exigent circumstances, opened defendant’s door with

       key, entered the apartment, and arrested him).


[17]   Judgment reversed.


       Riley, J. and May, J., concur.




       1
           We need not reach Brown’s alternate argument that the State failed to show that he forcibly resisted.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-559 | September 1, 2020                     Page 8 of 8